DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/6/2018, the claims filed on 4/21/2022, and the interview conducted on 7/25/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Crisman (reg. No. 39951) on 7/25/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 4/19/2022, with the following amendments:

1. (Currently Amended) A first sub-classifier configured to process an input signal, the first sub-classifier comprising: 
a weighted input circuit, the weighted input circuit configured to receive a control group signal and apply a weighting to the input signal to generate a weighted input signal based on the control group signal, wherein the control group signal controls responsiveness of a plurality of sub-classifiers including the first sub-classifier to the input signal; 
a comparison circuit coupled to the weighted input circuit, the comparison circuit configured to: 
receive the weighted input signal at a comparison circuit input line; and 
generate a first output signal at a comparison circuit output line; the comparison circuit being further configured to: 
determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value; 
in response to a determination that the weighted input signal has a value between the lower window range value and the upper window range value, set the first output signal to have a first value at the comparison circuit output line; and 
in response to a determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, set the first output signal to have a second value different from the first value at the comparison circuit output line, 
wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of the comparison circuit. 

2. (Previously Presented) The first sub-classifier of claim 1, wherein the comparison circuit includes at least one operational amplifier configured to receive the weighted input signal and set the first output signal. 

3. (Original) The first sub-classifier of claim 1, wherein the weighting applied to the input signal to generate the weighted input signal is based on a second output signal from a second sub-classifier. 

4. (Original) The first sub-classifier of claim 1, wherein the first output signal from the first sub-classifier is transmitted to a second sub-classifier. 

5. (Canceled) 

6. (Canceled) 

7. (Previously Presented) The first sub-classifier of claim 1, further comprising: 
a memory circuit configured to receive and store the first output signal from the comparison circuit and provide the first output signal to a second sub-classifier. 

8. (Currently Amended) A classifier system configured to process one or more input signals during one or more clock cycles, comprising: 
a plurality of sub-classifiers, each of the plurality of sub-classifiers including: 
a weighted input circuit, the weighted input circuit configured to receive a control group signal and apply a weighting to a respective input signal for a respective clock cycle to generate a weighted input signal based on the control group signal, wherein the control group signal controls responsiveness of the respective sub-classifier to the respective input signal; 
a comparison circuit coupled to the weighted input circuit, the comparison circuit configured to: 
receive the weighted input signal at a comparison circuit input line; and 
generate an output signal at a comparison circuit output line; the comparison circuit being further configured to: 
determine whether the weighted input signal has a value that is between a lower window range value and an upper window range value; 
in response to a determination that the weighted input signal has a value between the lower window range value and the upper window range value, set [[an]] a first output signal to have a value greater than a predetermined output threshold at the comparison circuit output line; and 
in response to a determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, set the first output signal to have a value less than the predetermined output threshold at the comparison circuit output line[[;]], 
wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of the comparison circuit; 
a memory circuit configured to receive and buffer the output signal generated by the respective comparison circuit of each of the plurality of sub-classifier; and 
a master classifier coupled to the memory circuit, the master classifier configured to: 
receive, from the memory circuit, each of the respective output signals from each of the plurality of sub-classifiers buffered by the memory circuit during the one or more clock cycles, and 
determine a classifier response based on the subset of the plurality of sub-classifiers that produce a respective output signal having a value greater than the predetermined output threshold. 

9. (Currently Amended) The classifier system of claim 8, wherein each of the sub-classifiers has a respective window range between the lower window range value and the upper window range value that does not overlap with any other respective window range of any other sub-classifier in the plurality of sub-classifiers. 

10. (Original) The classifier system of claim 8, further comprising: 
a multiplexer coupled to the plurality of sub-classifiers, the multiplexer configured to provide one of the input signals to the plurality of sub-classifiers during a single clock cycle. 

11. (Currently Amended) A method to process an input signal using a first sub-classifier, the first sub-classifier including a weighted input circuit and a comparison circuit coupled to the weighted input circuit, the method comprising: 
receiving, at the weighted input circuit, a control group signal; 
applying, at the weighted input circuit, a weighting to the input signal to generate a weighted input signal based on the control group signal, wherein the control group signal controls responsiveness of a plurality of sub-classifiers including the first sub-classifier to the input signal; 
receiving, at the comparison circuit, the weighted input signal at a comparison circuit input line; 
generating, at the comparison circuit, a first output signal at a comparison circuit output line, including: 
determining, at the comparison circuit, whether the weighted input signal has a value that is between a lower window range value and an upper window range value; 
in response to a determination that the weighted input signal has a value between the lower window range value and the upper window range value, setting, at the comparison circuit, the first output signal to have a first value at the comparison circuit output line; and 
in response to a determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, setting, at the comparison circuit, the first output signal to have a second value different from the first value at the comparison circuit output line, 
wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of the comparison circuit. 

12. (Previously Presented) The method of claim 11, wherein the comparison circuit includes at least one operational amplifier circuit, the method further comprising: 
receiving, at the at least one operational amplifier circuit, the weighted input signal and setting, at the at least one operational amplifier circuit, the first output signal. 

13. (Previously Presented) The method of claim 11, further comprising: 
receiving, at the weighted input circuit, a second output signal from a second sub-classifier. 


14. (Original) The method of claim 11, further comprising: 
transmitting the first output signal from the first sub-classifier to a second sub-classifier. 

15. (Canceled) 

16. (Previously Presented) The method of claim 11, wherein the weighted input circuit includes a variable resistor circuit, the method further comprising: 
receiving, at the variable resistor circuit, the control group signal and adjusting the weighted input signal based on the control group signal. 

17. (Previously Presented) The method of claim 11, wherein the first sub-classifier includes a memory circuit coupled to the comparison circuit, the method further comprising: 
receiving and storing, at the memory circuit, the first output signal from the comparison circuit and provide the first output signal to a second sub-classifier. 

18. (Currently Amended) A method to process one or more input signals during one or more clock cycles using a classifier system, the classifier system including a plurality of sub-classifiers and a master classifier coupled to the plurality of sub-classifiers, the plurality of sub-classifiers each including a weighted input circuit and a comparison circuit, the method comprising: 
at each sub-classifier: 
receiving, at the weighted input circuit, a control group signal; 
applying, at the weighted input circuit, a weighting to a respective input signal for a respective clock cycle to generate a weighted input signal based on the control group signal, wherein the control group signal controls responsiveness of the respective sub-classifier to the respective input signal; 
receiving, at the comparison circuit, the weighted input signal at a comparison circuit input line; and 
generating, at the comparison circuit, an output signal at a comparison circuit output line, including: 
determining, at the comparison circuit, whether the weighted input signal has a value that is between a lower window range value and an upper window range value; 
in response to a determination that the weighted input signal has a value between the lower window range value and the upper window range value, setting, at the comparison circuit, an output signal to have a value greater than a predetermined output threshold at the comparison circuit output line; and 
in response to a determination that the weighted input signal has a value that is not between the lower window range value and the upper window range value, setting, at the comparison circuit, the output signal to have a value less than the predetermined output threshold at the comparison circuit output line, 
wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of the comparison circuit; and 
at the master classifier: 
receiving each of the output signals from each of the plurality of sub-classifiers during the one or more clock cycles, and 
determining a classifier response based on the subset of the plurality of sub-classifiers that produce a respective output signal having a value greater than the predetermined output threshold. 

19. (Currently Amended) The method of claim 18, wherein each of the sub-classifiers has a respective window range between the lower window range value and the upper window range value that does not overlap with any other respective window range of any other sub-classifier in the plurality of sub-classifiers. 

20. (Previously Presented) The method of claim 18, wherein the classifier system includes a multiplexer circuit coupled to the plurality of sub-classifiers, further comprising: 
providing, at the multiplexer circuit, one of the input signals to the plurality of sub-classifiers during a single clock cycle. 

21. (Original) The first sub-classifier of claim 1, wherein the control group signal is applied to the comparison circuits continuously and/or intermittently during operation. 

22. (Original) The method of claim 18, wherein the control group signal is applied to the comparison circuits continuously and/or intermittently during operation.

Reasons for Allowance

Claims 1-4, 7-14, and 16-22, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 8, 11, and 18

Using a weighted circuit to receive a control group signal and apply a weighting to a signal, wherein the control group signal controls responsiveness of a plurality of sub-classifiers to an input signal, and wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of comparison circuit, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Engeler (US 5167008) discloses a plurality of neural circuits that make use of a control signal, but fails to disclose using a weighted circuit to receive a control group signal and apply a weighting to a signal, wherein the control group signal controls responsiveness of a plurality of sub-classifiers to an input signal, and wherein the weighted input circuit includes a variable resistor or variable current or voltage regulator configured to receive the control group signal and adjust the weighted input signal based on the control group signal or influence the stimulus sensitivity of comparison circuit, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed

Accordingly, the 35 USC § 102(a)(1) rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 4/19/2022, with respect to the 35 USC § 112(f) interpretation of claims 1, 6, 7, 8, and 18 and their dependents have been fully considered and are persuasive.  The 35 USC § 112(f) interpretation of claims 1, 6, 7, 8, and 18 and their dependents is withdrawn.

Applicant’s arguments and amendments, filed on 4/19/2022, with respect to the 35 USC § 112(b) rejection of claims 1-20 and their dependents have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-20 and their dependents is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127